DISMISS; and Opinion Filed September 16, 2015.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-15-00608-CR

                            WALTER FORREST ROSS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F15-53396-W

                              MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Fillmore and Stoddart
                                  Opinion by Justice Fillmore
       Walter Forrest Ross pleaded guilty to possession of methamphetamine in an amount of

one gram or more but less than four grams. Pursuant to a plea agreement, the trial court

sentenced appellant to two years’ imprisonment. Appellant waived his right to appeal as part of

the plea agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The

trial court certified both that appellant waived his right to appeal and that the case involves a plea

bargain and appellant has no right to appeal. See TEX. R. APP. P. 25.2(a), (d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005).
       We dismiss the appeal for want of jurisdiction. We deny as moot counsel’s motion to

withdraw that was filed contemporaneously with an Anders brief.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




Do Not Publish
TEX. R. APP. P. 47

150608F.U05




                                             –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WALTER FORREST ROSS, Appellant                       On Appeal from the 363rd Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00608-CR        V.                         Trial Court Cause No. F15-53396-W.
                                                     Opinion delivered by Justice Fillmore, Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Stoddart
                                                     participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of September, 2015.




                                             –3–